Name: 92/374/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 24 June 1992 appointing Judges to the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1992-07-15

 Avis juridique important|41992D037492/374/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 24 June 1992 appointing Judges to the Court of First Instance of the European Communities Official Journal L 196 , 15/07/1992 P. 0035 - 0035 Finnish special edition: Chapter 1 Volume 2 P. 0171 Swedish special edition: Chapter 1 Volume 2 P. 0171 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 24 June 1992 appointing Judges to the Court of First Instance of the European Communities (92/374/EEC, Euratom, ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d (3) thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 168a (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a (3) thereof, Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities (1), Whereas the terms of office of Mr JosÃ © Juis da Cruz VilaÃ §a, Mr Cornelis Paulus BriÃ «t, Mr Koenraad Lenaerts, Mr Romain Schintgen, Mr Bo Vesterdorf and Mr Christos G. Yeraris, Judges at the Court of First Instance of the European Communities, expire on 31 August 1992, in accordance with Article 12 of Decision 88/591/ECSC, EEC, Euratom; Whereas it is necessary to carry out partial replacement of the Court of First Instance for the period 1 September 1992 to 31 August 1998 inclusive, HAVE DECIDED AS FOLLOWS: Sole Article The following are hereby appointed Judges to the Court of First Instance of the European Communities for the period 1 September 1992 to 31 August 1998 inclusive: JosÃ © Luis da Cruz VilaÃ §a Cornelis Paulus BriÃ «t Koenraad Lenaerts Romain Schintgen Bo Vesterdorf Andreas Kalogeropoulos Done at Brussels, 24 June 1992. The President J.C. PAULOURO das NEVES (1) OJ No L 319, 25. 11. 1988, p. 1.